FlLED

UNITED STATES DISTRICT COURT MAY 1 6 2018

FOR THE DISTRICT OF COLUMBIA .
Clerk, U.S. Dlstrict and

 

 

Bankruptcy Courts -

)

Peter J. Wirs, )
Trustee of the Lincoln Charitable Trust )
)

Petitioner, )

)

v. ) Civil No. 17-1254 (RCL)

)

Republican National Committee, )
)

Respondent. )

)

MEMORANDUM OPINION

On June 9, 2017, Peter J. Wirs, Trustee of the Lincoln Chaiitable Trust (“Petitioner”), filed
a Petition to Conflrm Arbitration Award (“Petition”) against Republican National Committee
(“Respondent”). ECF No. l. Specifically, the Petition asks this Court to confirm a purported
arbitration award against Respondent in the amount of $20 million.

On November 22, 2017, Respondent moved to dismiss the Petition pursuant to Rule
12(b)(l), on the basis that this Court lacks subject matter jurisdiction and, in the alternative,
pursuant to Rule lZ(b)(6) for failing to state a claim upon which relief may be granted. ECF No.
7. For the reasons stated below, the Court GRANTS the Motion to Dismiss.

The Rooker-Fela’man doctrine, which derives its name from Rooker v. Fidelily T rust Co.,
263 U.S. 4l3 (1923) and District ofColumbia Court oprpeals v. Feldman, 460 U.S. 462 (1983),
applies in certain circumstances to preclude a United States district court from exercising subject-
matter jurisdiction in an action it woffde otherwise be empowered to adjudicate under a
congressional grant of authority. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

k
280, 291 (2005). Specifically, the doctrine applies to "‘cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court
proceedings commenced and inviting district court review and rejection of those judgments.” Ia'.
at 284.

This is just such a case. Petitioner asks this Court to confirm a $20 million arbitration
award, which Pennsylvania courts ruled to be invalid and refused to confirm. See Roosevelt-
Bentman T rust for Am. Voters, No. 608 IV of 2014, 2015 WL 537459 (Pa. Com. Pl. Feb. 2, 2015)
(Trial Order); Roosevelt-Bentman T rust for Am. Voters Inter Vivos Trust, No. 796 EDA 2015,
2016 WL 783 628 (Pa. Super. Ct. Feb. 29, 2016). Petitioner tries to avoid the application of Rooker-
Feldman by noting that the Pennsylvania decisions related to a 2009 arbitration award, as opposed
to a 2016 award. ECF 20 at 13. However, Petitioner admits that the 2016 award was simply a
reissuance of the 2009 award. ECF l at 11 II(4)-(8). The award, therefore, results from the same
faulty arbitration process undergirding the Pennsylvania courts’ opinions.

To grant Petitioner his desired relief, the Court effectively would have to conduct a de novo
review of the ruling rendered by the Pennsylvania Court of Common Pleas and affirmed by the
Superior Court. Federal district courts do not have the “authority to review final judgments of a
state court in judicial proceedings.” Feldman, 460 U.S. at 482. As such, this Court has no
jurisdictionl The Court therefore GRANTS the defendant’s Motion to Dismiss, ECF 7, on that

ground. The case is DISMISSED. A separate Order accompanies this Memorandum Opinion.

 

1 Even if this Court were to have jurisdiction, Petitioner’s claims would be barred by preclusion law, as the Full
Faith and Credit Act “requires [a] federal court to ‘ give the same preclusive effect to a state-court judgment as
another court of that state would give.” Exxon Mobil, 544 U.S. at 293 (quoting Parsons Steel, Inc. v. First Alabama
Bank, 474 U.S. 518, 523 (1986)). The legal and factual questions raised by Petitioner were fully litigated in the
Pennyslvania courts and res judicata precludes consideration of the Petition.

2

lt is SO ORDERED.

Date: May& 2018
Royce C. Lamberth

United States District Judge